


115 HR 1687 IH: Tax Relief for Guard and Reserve Training Act
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1687
IN THE HOUSE OF REPRESENTATIVES

March 22, 2017
Mr. Poliquin introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to lower the mileage threshold for deduction in determining adjusted gross income of certain expenses of members of reserve components of the Armed Forces, and for other purposes.

 
1.Short titleThis Act may be cited as the Tax Relief for Guard and Reserve Training Act. 2.Reduction of mileage threshold for deduction in determining adjusted gross income (a)In generalSubparagraph (E) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended— 
(1)by striking 100 miles and inserting 50 miles, and (2)by striking for any period and inserting for any period (without regard to whether such period includes an overnight stay). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 3.Exemption from 2 percent floor on miscellaneous itemized deductions (a)In generalSubsection (b) of section 67 of the Internal Revenue Code of 1986 is amended— 
(1)by striking and at the end of paragraph (11), (2)by striking the period at the end of paragraph (12) and inserting , and, and 
(3)by adding at the end the following new paragraph:  (13)the deductions allowed by section 162 which consist of expenses paid or incurred by the taxpayer in connection with the performance of services by such taxpayer as a member of a reserve component of the Armed Forces of the United States for any period (without regard to whether such period includes an overnight stay) during which such individual is more than 50 miles away from home in connection with such services.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.  